Citation Nr: 0633107	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cold injury to the hands.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1962 to January 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In September 2003, the appellant 
appeared and testified at a hearing held at the RO before the 
undersigned; a transcript of that hearing is of record.  The 
case was last before the Board in June 2004, when it was 
remanded for further development which has now been 
completed, to the extent possible.  While the case was in 
Remand status, the issue of service connection for a hearing 
loss disability was resolved in the appellant's favor.  


FINDINGS OF FACT

1.  The appellant did not experience a cold injury to the 
hands in service, and his current disability of the hands is 
not etiologically related to service.  

2.  According to recent X-ray studies, the appellant does not 
have arthritis in either knee joint.  

3.  The appellant's current disabilities of the right and/or 
left knee are not etiologically related to service.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for the residuals of a 
cold injury to the hands is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  Entitlement to service connection for a right knee 
disability is not established.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  

3.  Entitlement to service connection for a left knee 
disability is not established.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that, through various correspondence, VA 
has notified the appellant of the evidence and information 
needed to substantiate the current claims, the information he 
should provide to enable VA to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated June 28, 2004.  In this letter, VA 
specifically informed the appellant of the current status of 
his claims, and of what the evidence must show in order to 
support the claims.  The appellant was also asked to inform 
VA of any additional evidence or information which he thought 
would support his claims, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, the 
appellant was specifically told in this letter that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter the Court) issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.   

The appellant has been accorded several VA examinations in 
connection with the current claims, and extensive VA and 
private medical records have been obtained and reviewed.  
Although the appellant has not cooperated with the attempts 
by VA to obtain the medical records of his private physician, 
Dr. Miller, the material received from the Social Security 
Administration includes medical records from that physician 
dating from 1982 to 2002.  The Court has said that the duty 
to assist is not a one-way street.  If the veteran wishes 
help, he cannot passively wait for it in those circumstances 
where his own actions are essential in obtaining the putative 
evidence  Wood v. Derwinski, 1 Vet. App. 191 (1991) and Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993).  Neither the appellant 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant specified 
in April 2006 that he had no additional evidence to submit in 
support of his claims.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in March 2003.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated in March 2006 after the final VCAA letter 
was issued in June 2004.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
on the merits of these claims would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

A.  Cold Injury to the Hands:

The service medical records reflect no complaints, 
treatments, findings, or diagnoses indicative of 
frostbite/cold injury to the hands.  The appellant contends 


that he experienced frostbite of the hands after crawling 
through the snow for 12 hours on an infiltration course 
during his basic military training at Fort Carson, Colorado; 
and that he went on sick call for this problem and was 
confined to his barracks for two weeks afterward.  It is 
reported in the service medical records that the appellant 
was treated in March 1962 for the sudden onset of numbness in 
his fingertips; but the relevant service medical records 
reflect no mention of a cold injury or frostbite at that 
time, and the appellant was not confined to his barracks for 
two weeks following this incident.  No diagnosis was 
established at this time, but a medical expert subsequently 
reported (on a December 2005 VA examination) that the 
clinical findings described at this time were not related to 
a cold injury.  The appellant was subsequently hospitalized 
and treated in August-September 1962 after he cut his right 
ring finger on window glass.  Not only do the service medical 
records reflect no indication of the alleged incident of 
frostbite, but the appellant's hands were clinically 
evaluated as normal in January 1964 on medical examination in 
connection with his separation from active service.  
Furthermore, the appellant gave no history of a cold injury 
to the hands on that examination.  

The appellant testified that he was treated for his hands at 
the VA Medical Center in Oklahoma City in 1966, but that 
facility informed the RO in August 2004 that it had no 
records of the appellant.  

Both private and VA medical records dating from the 
postservice years reflect occasional complaints or treatments 
for split skin on the fingertips during cold weather.  

At the September 2003 hearing, the appellant described the 
alleged frostbite incident in service in detail.  He 
mentioned that his fingernails turned blue, and he reaffirmed 
that he was restricted to his barracks for two weeks' 
recuperation following this frostbite incident in service.  

The appellant was examined by a VA medical expert in December 
2005 in connection with the present appeal.  The entire VA 
claims file, including the service 


medical records and the extensive historical medical records 
contained therein, was reviewed by the examiner.  The 
appellant related that, after a cold injury to his hands in 
about February 1962, he has continued to experience a sharp 
burning pain with numbness in his fingers, which are 
sensitive to cold.  The skin of his fingertips reportedly 
splits and will bleed in cold weather, but he denied any 
weakness of the hands or fingers, any color changes in the 
affected parts, excessive sweating, fungal infections, 
ulcers, misshapen nails, loss of sensation, or skin cancer.  
He also reportedly had been diagnosed with arthritis in his 
hands, which was partially confirmed by X-ray studies at this 
time.  Although it was the clinical impression (not 
diagnosis) of this examiner that some of the appellant's 
reported symptoms were consistent with a previous cold 
injury, it was noted that he also had degenerative joint 
disease (arthritis) of the interphalangeal joints.  In view 
of the lack of documentation of a cold injury to the hands 
during service, and since the clinical findings reported in 
March 1962 in service were not related to a cold injury, it 
was the opinion of this medical expert that it was unlikely 
that the appellant's current disability of the hands was 
either incurred or aggravated during his active military 
service.  

On a VA skin examination of the appellant in January 2006, 
the examiner diagnosed xerosis (dry skin) for which 
moisturizers were recommended; it was also suspected that the 
appellant's complaints of numbness in his fingers when 
gripping the steering wheel of his car were due to carpal 
tunnel syndrome.  This medical expert did not report any 
nexus between the appellant's current hand complaints and any 
event in service.  

The Board does not doubt that some sort of incident as 
described by the appellant occurred more than 40 years ago 
during his basic military training.  However, the relevant 
service medical records indicate that this was a much less 
serious medical problem than the appellant now believes.  He 
did not manifest at the time of the March 1962 incident, or 
at any subsequent time during his period of active service, 
symptoms characteristic of frostbite or a cold injury to the 
hands, which were clinically evaluated as normal at the time 
of his separation from active service.  


Likewise, a medical expert who has reviewed all of the 
relevant medical evidence concluded that the appellant's 
current disability of the hands is not etiologically related 
to service or to any incident occurring in service.  Although 
the appellant has been advised of this adverse opinion, and 
given the opportunity to submit competent medical evidence in 
rebuttal, he has not done so; nor does the current record 
reflect any competent medical evidence of a nexus between the 
appellant's current hand complaints or symptoms and service.  
The currently diagnosed arthritis of some interphalangeal 
joints is not shown by competent medical evidence to have 
been present in service or for many years afterward.  
Consequently, the Board has concluded that a preponderance of 
the evidence is unfavorable to the present claim seeking 
service connection for the residuals of a cold injury to the 
hands in service, and this appeal will be denied for this 
reason.  

B.  Knees:

The service medical records indicate that the appellant was 
seen in April 1963 for complaints of his right knee hurting 
on prolonged standing.  Physical examination disclosed no 
effusion of either knee; and a full range of motion and good 
stability were also noted.  X-ray films of the right knee 
were interpreted as normal.  The remainder of the service 
medical records reflect no complaints, treatments, or 
findings relating to the knees, which were clinically 
evaluated as normal on the separation medical examination on 
January 6, 1964, at which time the appellant included no 
mention of chronic knee problems in his written medical 
history.  Subsequently, on January 18, 1964, the appellant 
was treated for mild abrasions of both shins after an 
automobile accident, but there was no mention of knee 
complaints or problems at this time.  

The appellant testified that he was treated after service for 
his knees at the VA Medical Center in Oklahoma City in 1967 
or 1968, but that facility informed the RO in August 2004 
that it had no records of the appellant.  The appellant 
further testified that he hurt his knees in service playing 
football.  When he went on sick call, he was told that there 
was a build-up of calcium in the knees; and surgery was 


recommended for this problem, which the appellant declined.  
The service medical records do not confirm the appellant's 
recollection of events which occurred more than 40 years ago.  
Although he admitted that he continued to play football in 
service after this incident, it was the appellant's belief 
that his current knee problems originated in service at this 
time.  He also testified that he had been told after service 
that he had rheumatoid arthritis in his knees.  

Postservice medical records dating from 1982 onwards reflect 
very occasional complaints of pain and swelling in the knees.  
It was usually assumed that these complaints were due to 
arthritis; but no such diagnosis was ever established, and X-
ray studies of both knees taken in May 2002, September 2002, 
and January 2006 were all normal without any evidence of an 
arthritic process.  

After reviewing the entire VA claims file, a VA medical 
expert who examined the appellant in December 2005 reported 
that, in view of the lack of significant clinical findings in 
service and for many years afterward, it was unlikely that 
the appellant's current disability of the knees was incurred 
during, or aggravated by, his active service.  Although 
advised of this unfavorable opinion and given the opportunity 
to submit competent medical evidence in rebuttal, the 
appellant has not done so.  His own opinion concerning the 
etiology of his current knee conditions is not entitled to 
much probative weight.  In general, lay witnesses, such as 
the appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

The appellant does not currently have arthritis of either 
knee; the recent X-ray studies are fairly conclusive on this 
point.  It is not even certain that the appellant currently 
has a chronic disability of either knee.  Even assuming that 
he does, however, there is no competent medical evidence of 
record establishing a nexus between the appellant's current 
knee symptoms and any event in service.  Accordingly, the 
Board concludes that a preponderance of the evidence is 
against the claim, and the current appeal seeking service 
connection for a right and/or left knee disability will be 
denied for this reason.  


ORDER

Service connection for the residuals of a cold injury to the 
hands is denied.  

Service connection for a right and/or left knee disability is 
also denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


